Opinion by
Mr. Justice Elkin,
The only difficulty we see in determining the questions raised by this appeal is whether upon the whole .record equity had jurisdiction to grant the relief prayed for. It must be conceded that the matters complained of did not constitute a nuisance per se. The proposed pier was not in itself a nuisance, but might *476become so by reason of its location, surroundings and probable dangers resulting from narrowing the channel and thus causing the waters to overflow the banks in times of floods to the injury of the lives and property of the residents of the complaining borough. In this sense it might be a nuisance within the meaning of the law. The answer denied that the pier when erected would cause the injuries complained of and the evidence was conflicting as to the probable results of such an obstruction in the stream. Under these circumstances appellant contends that the nuisance must first be established in an action at iaw before equity will interpose its strong arm to grant relief: Rhea v. Forsyth, 37 Pa. 503; New Castle v. Raney, 130 Pa. 546; Mowday v. Moore, 133 Pa. 598, and Wood v. McGrath, 150 Pa. 451, are relied on to sustain this position. This contention gives the rule recognized in these cases a significance not warranted by the facts. In three of these cases the bills were filed by individuals to abate nuisances in their nature private. In New Castle v. Raney, it was held that where the testimony as to whether a mill-dam, maintained for water power purposes for half a century and about which a city had grown up, has become a public nuisance or not, is conflicting, a bill to abate it will be dismissed, without prejudice to the right of complainants to bring an action at law. It will be observed that the relief sought was in the nature of a mandatory injunction requiring the removal of a dam which had been lawfully maintained for a long period of years and the evidence upon which the municipal authorities based their right to demand such relief was not only conflicting but doubtful. These cases were distinguished in Com. v. Stevens, 178 Pa. 543, by the learned court below sitting as a chancellor, and upon appeal this court affirmed the decree there made enjoining defendants from obstructing the stream in the manner proposed. In the opinion filed in that case, this court said: “The defendants *477claim that they cannot be lawfully enjoined from erecting the wall at the point in the stream where they have located it until it has been determined in a common law action that they have no right to build it there. The reason given for the claim is that the evidence in regard to their right and the effect of the wall upon the overflow in times of freshets and floods is conflicting. They cite as justifying their claim: New Castle v. Raney, 130 Pa. 546, 562; Mowday v. Moore, 133 Pa. 598, 612; and Wood v. McGrath, 150 Pa. 451, 458. These cases were brought to the attention of the learned judge of the court below, and were plainly and satisfactorily distinguished by him from the case at bar.” This can only mean that the reasons given by the court below for the distinctions made were satisfactory to and approved by this court. That case rules the case at bar upon the question of jurisdiction. In that case as in this the proceeding was instituted by the municipal authorities for the purpose of restraining private parties from obstructing a stream of water in such manner as to be a public nuisance. There as here the chancellor found the facts from conflicting testimony and made the decree accordingly. Upon the question of jurisdiction the present case cannot be reversed without in effect overruling that case. In every essential particular it is on all fours with the present case. It is the latest case in which this exact question has been considered and in our opinion it is controlling here. The evidence was ample to sustain the facts found by the learned court below and we would not feel warranted in reversing the findings of fact or the conclusions of law based upon the facts so found.
The decree is affirmed upon the record here presented without prejudice to the right of appellant to ask for a modification of the decree in the court below in the event that the negotiations alleged to be pending whereby the obstructions in the stream below the bridge in question are to be removed at the expense of *478the railroad company, are successful and the obstructions removed as contemplated. When this is done and the stream is thus widened, the court may very properly modify the decree, if convinced, that the dangers complained of will be thus obviated. Costs to be paid by appellant.